Exhibit 10.57

AMENDMENT NO. 7

TO THE

BROWN & WILLIAMSON TOBACCO CORPORATION

HEALTH CARE PLAN

FOR SALARIED EMPLOYEES

(A BENEFIT UNDER THE BROWN & WILLIAMSON TOBACCO CORPORATION

WELFARE & FRINGE BENEFIT PLAN AND THE REYNOLDS AMERICAN

OMNIBUS WELFARE BENEFITS PLAN)

THIS AMENDMENT NO. 7 to the Brown & Williamson Tobacco Corporation Health Care
Plan for Salaried Employees (the “Plan”), as amended through March 8, 2004, is
made and entered into this 24th day of January, 2014 effective as of January 1,
2014.

W I T N E S S E T H:

WHEREAS, Section 14.01 of the Plan provides that, except as provided in
Subsection 2.08(e) of the Plan, Reynolds American Inc. (“RAI”) may amend the
Plan from time to time;

WHEREAS, Subsection 2.08(e) of the Plan provides that if an amendment would
impact a participant who has a fully vested and non-forfeitable right to
coverage, RAI may only amend the Plan if the amendment is either mandated by law
or provides the same or greater overall coverage without increasing any direct
or indirect cost factor;

WHEREAS, the RAI Employee Benefits Committee (the “Committee”) by actions taken
on October 15, 2013 authorized amendments to the Plan to modify the
out-of-pocket maximum provisions of the Plan to match certain requirements set
forth in the Patient Protection and Affordable Care Act, all of which amendments
are either mandated by law or result in the Plan providing the same or greater
overall coverage without increasing any direct or indirect cost factor; and

WHEREAS, such actions of the Committee further authorized the members of the
Committee to perform any and all acts and execute any and all documents that
they may deem necessary to effectuate the Committee’s resolutions.

NOW, THEREFORE, the Plan is hereby amended as follows:

1.

Section 1.01 of the Plan is amended to replace “Copayments” with “Copayments
(but only prior to January 1, 2014)” in the fourth line.

2.

Section 1.1 1 of the Plan is amended to delete the last sentence and replace it
with the following:

“Copayments do not count toward the Deductible or, prior to January 1, 2014, the
Annual Out-of-Pocket Limit. On and after January 1, 2014, Medical Plan
Copayments count toward the Annual Out-of-Pocket Limit and Prescription Drug
Copayments count toward the Prescription Out-of-Pocket Limit (as defined in
Section 7.01(e)).”



--------------------------------------------------------------------------------

3.

Section 4.02(b) of the Plan is amended to delete the first sentence and replace
it with the following:

“When the Covered Charges in a Benefit Period exceed the applicable Annual
Out-of-Pocket Limit set forth above, the Participant’s Coinsurance shall be zero
for the balance of the Benefit Period, and the Plan shall, subject to the
Participant’s Copayment obligation, pay 100% of such Participant’s Covered
Charges for the balance of such period; provided that on and after January 1,
2014, the Plan shall pay 100% of such Participant’s Covered Charges for the
balance of such period with no Copayment obligation on the part of the
Participant.”

4.

Section 7.01 of the Plan is amended to add a new Subsection (e) to read as
follows:

“(e) Effective January 1, 2014, the Prescription Drug Plan shall be subject to
an annual out-of-pocket limit for each Participant of $2,000 per individual and
$4,000 per family (the “Prescription Out-of-Pocket Limit”). When the
prescription Copayments in a Benefit Period exceed the applicable Prescription
Out-of-Pocket Limit set forth above, the Participant’s Copayments under the
Prescription Drug Plan shall be zero for the balance of the Benefit Period, and
the Plan shall pay 100% of such Participant’s covered drug costs for the balance
of such period. In attaining the family level, however, no one individual shall
be given credit for payment of more than the individual amount in any Benefit
Period. This annual out-of-pocket limit is separate from the Annual
Out-of-Pocket Limit that is described in Section 4.02. Amounts credited towards
the Annual Out-of-Pocket Limit shall not be credited towards the Prescription
Out-of-Pocket Limit and vice versa.”

5.

Section 7.04(a)(9) of the Plan is amended to delete such Subsection and replace
it with the following:

“(9) Any drug for which the dispenser’s charge is less than the Copayment
amount, unless the Prescription Out-of-Pocket Limit has been met for the Benefit
Period.”

 

2



--------------------------------------------------------------------------------

6.

Except as amended by this Amendment No. 7, the Plan shall remain in full force
and effect.

IN WITNESS WHEREOF, the undersigned member of the Committee has executed this
Amendment No. 7 as of the day and year first above written.

 

RAI Employee Benefits Committee By:   /s/ Constantine (Dean) E. Tsipis  

Constantine (Dean) E. Tsipis

Secretary

 

3